   Case 19-13287      Doc 80     Filed 03/29/21 Entered 03/29/21 15:55:29             Desc Main
                                   Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                     THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
                                  )
 In re:                           ) 19-13287
                                  )
James Cosmano,                    ) Honorable A. Benjamin Goldgar
                                  ) Chapter 7
        Debtor.                   )
                            NOTICE OF MOTION
To:     SEE ATTACHED SERVICE LIST

      PLEASE TAKE NOTICE that on April 12, 2021, at 10:00 a.m., I will appear before the
Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present the motion
of DEBTOR’S MOTION TO EXTEND TIME FOR FOURTEEN DAYS TO REPLY TO
UNITED STATES OF AMERICA’S RESPONSE REGARDING MOTIONS TO AVOID
JUDICIAL LIEN (DOCKET 55 & 56), a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the
password is 726993. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                              Respectfully Submitted
                                              James Cosmano
                                              By:/s/James A. Cosmano________________
                                              James A Cosmano
Cosmano Law Offices
1900 E. Goldf Rd.
Suite 950
Mt. Prospect, IL 60173
  Case 19-13287       Doc 80      Filed 03/29/21 Entered 03/29/21 15:55:29             Desc Main
                                    Document     Page 2 of 3




                                       Certificate of Service

        I, James Cosmano, hereby certify that I caused a copy of this notice and all attachments to
be sent to all parties on the service list below by the method stated on the service list on March 29,
2021.


                                               ___/s/ James Cosmano__
James A Cosmano
Cosmano Law Offices
1900 E. Goldf Rd.
Suite 950
Mt. Prospect, IL 60173
                                          SERVICE LIST


Jeffrey N Nunez                                       BY ECF ELECTONIC DELIVERY
U.S. Department of Justice- Tax Division
P.O. Box 55
Washington, DC 20044
James M Strandjord                                    BY ECF ELECTONIC DELIVERY
U.S. Department of Justice, Tax Division
555 4th Street NW
Washington, DC 20001
  Case 19-13287       Doc 80     Filed 03/29/21 Entered 03/29/21 15:55:29           Desc Main
                                   Document     Page 3 of 3




              IN THE UNITED STATES BANKRUPTCY COURT
               THE NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION
                                    )
 In re:                             ) 19-13287
                                    )
James Cosmano,                      ) Honorable A. Benjamin Goldgar
                                    ) Chapter 7
                                    )
        Debtor                      )

 DEBTOR’S MOTION TO EXTEND TIME FOR FOURTEEN DAYS TO REPLY TO
UNITED STATES OF AMERICA’S RESPONSE REGARDING MOTIONS TO AVOID
                  JUDICIAL LIEN (DOCKET 55 & 56)

       NOW COMES Debtor, JAMES COSMANO, Pro Se, pursuant to Federal Rule of

Bankruptcy Procedure 9006 and hereby requests an Order of this Court Extending the time to

Reply from March 12, 2021 to May 14, 2021 regarding the two pending Motions to Avoid Lien

(Dockets 55 & 56) for an additional 14 days and for any further relief this Court deems just.



                                             Respectfully submitted,


                                             JAMES OSMANO
                                             JAMES COSMANO, PRO SE

James A Cosmano
Cosmano Law Offices
1900 E. Goldf Rd.
Suite 950
Mt. Prospect, IL 60173
